DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments filed 11 May 2021 have been entered.

Response to Arguments
Applicant’s arguments, see Remarks page 24 line 11, filed 11 May 2021, with respect to the drawings have been fully considered and are persuasive.  The objection(s) of 30 Mar 2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 24 line 18, filed 11 May 2021, with respect to claim 2 have been fully considered and are persuasive.  The rejection(s) of 30 Mar 2021 have been withdrawn. 
Applicant’s arguments, see Remarks page 24 line 22, filed 11 May 2021, with respect to claim 4 have been fully considered and are not persuasive.  The examiner would suggest to amend the claim to read “overflow hole”, since the element is defined in the specification as an overflow hole in ¶0039 in the originally submitted specification.
Applicant’s arguments, see Remarks page 25 line 8, filed 11 May 2021, with respect to claim 7 have been fully considered and are persuasive.  The rejection of 30 Mar 2021 have been withdrawn. 

The previously indicated allowability of claim(s) 8-10 are withdrawn in view of the Frazier reference. A new rejection is presented for these claims and therefore this action is 'non-final'.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 line 2 recites “overflowing hole”. It would be understood as ‘overflow hole’, as defined in the originally filed specification of 11 Feb 2020. Clarification or correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pang (CN108716379A) in view of Frazier (US 20150285026).
Regarding claim 1, Pang discloses a soluble bridge plug, comprising; 
a body made of soluble metal (¶0031 – “the fracturing ball, cone [#2], slips and guide shoes are made of soluble magnesium aluminum alloy”), the body comprising 
a wedge (#2), 
a slip (#3) and 
a guide shoe (#4) which are connected (Fig 1) from top to bottom in turn, wherein at least one metal sealing ring (#5) is sleeved at the junction of the outer circumference of the wedge [#2} and the slip [#3], 
the inner surface of the at least one metal sealing ring clings (Fig 1 illustrates inner surface of ring adjacent to outer surface of wedge - ¶0037) to the outer surface of the wedge; 
the outer surface of the at least one metal sealing ring forms a sharp corner shape (Fig 1 appears all three illustrated rings have 90 degree corners on outer surface – understood as sharp); and 

Frazier teaches a ‘Dissolvable Aluminum Downhole Plug’ comprising dissolvable seal made of aluminum split rings” – abstract. Further teaching an inclined upper surface of the rings (insert of Frazier Fig 3b #20c below) such that continued compression forces (see insert of Frazier Fig 3 below) split rings to spread outward against the casing inner walls. Fig 3 illustrates this angle to be approx. 25-35 degrees.

    PNG
    media_image1.png
    500
    481
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    234
    301
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Frazier, to substitute the sealing rings of Pang with the degradable sealing rings of Frazier for the purpose of treating a downhole formation with the use of a plug capable of completely dissolving when the plug is contacted with an acidic wellbore fluid and releases the plug without milling. 
Regarding claim 4, regarding the indefinite rejection above, Pang of the combination discloses wherein the guide shoe [#4] is provided with an overflow hole (#42).  
claim 5, Pang of the combination discloses wherein the outer surface of the slip [#3] is inlaid with a ceramic granule (#31), and an angle between the axial direction of the ceramic granule [31] and the axial direction of the slip [3] ranges from 75 deg. to 80 deg. – (Fig 1).  
Regarding claim 10, Pang and Frazier disclose the soluble bridge plug of claim 1; Frazier of the combination further discloses wherein the soluble metal is a particular soluble Mg-Al alloy (Frazier - ¶0053 line 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to realize that aluminum alloys may increase the strength of the elements relative to unalloyed aluminum elements; or increase the rate of dissolution in the wellbore relative to unalloyed aluminum. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to select one of a finite many aluminum alloys available at the time since the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Lleshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pang and Frazier as applied to claim 1 above, and further in view of Harris et al US 20170130553.
Regarding claim 2, Pang of the combination discloses wherein the upper end of the wedge [#2] is provided with a first shear screw hole (#21), for connecting the wedge to a setting adapter (#6) through a first shear screw (#65); 

Harris teaches a hydraulically actuated plug comprising a wedge and slip, similar to the instant invention and further teaches a releasable connection to prevent unintended setting of the plug as it is run into a well (¶0124) and further teach “shear pins serve as a frangible retainer which prevents relative movement between ... [components], but allows movement when a predetermined actuating force is applied across shear pins”.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Harris, to realize that multiple frangible connections are available and can be substituted, since the substitution of the connections shown in Harris would have yielded predictable results, namely a positive interlocking of components until the shear is overcome, releasing components.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pang and Frazier as applied to claim 1 above, and further in view of Baugh et al. (USP 4,914,794).
Regarding claim 3, Pang discloses the inner surface of the lower end of the slip [3] is provide with an internal latching slot (thread), the outer surface of the upper end of the guide shoe (4) is provided with an external latching slot (thread), and the 
Baugh of the combination discloses wherein the outer surface of the lower end of the wedge (Baugh #11 and #20) is provided with inverted teeth-shaped external gearing tooth (18a),
the inner surface of the slip (Baugh #18) is provided with internal gearing tooth (19) which are mutually engaged with the external gearing tooth (19) after setting of the hard-sealing soluble bridge plug;
It would have been obvious to modify the combination with a ratcheted connection that will prevent movement between the wedge and slip once set, as is well-known in the compression wedge type devices.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pang, Frazier as applied to claim 1 above, and further in view of Bergstrom et al. (USP 4,349,050).
Regarding claim 6, Pang of the combination discloses wherein the lower end of the slip [3] is upwardly provided with first open grooves (33), the upper ends of the first open grooves [33];
the upper end of the slip [3] is downwardly provided with second open grooves (32), the lower ends of the second open grooves [32] are provided, the first open grooves [33] and the second open grooves [32] are uniformly spaced on the slip [3] at regular intervals.
Pang does not disclose the use of stress release holes.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Bergstrom to modify the slip of Pang to include stress relieving holes to increase the working life of the slip and decrease the damage caused by the fatigue action as the slip is compressed and relaxed.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pang, Frazier as applied to claim 1 above, and further in view of Walker et al. (USP 4,817,531).
Regarding claim 7, Pang and Frazier disclose the apparatus recited in claim 1; however does not disclose, teach or suggest wherein the slip and guide shoe fit together in a frustoconical shape connection.
Walter teaches assembling concentric cylinders with beveled terminal ends (Fig 4C #10 with bevel #28 and #40 with bevel #46) that allows easy manipulation during alignment (Col 1 line 56) and assembly. A change in shape of a prior art is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Walter, to modify the terminal ends of mating components (slip and guide shoe) with bevels for the purpose to allow for alignment ease and prevent cross threading.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672